PER CURIAM.
Isaiah Bryant, IV, appeals the district court’s order denying his “Motion for Review and Clarification of the Government’s Refusal to Make a Motion for Downward Departure.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United, States v. Bryant, No. CR-01-236 (E.D.Va. May 12, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED